DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected n, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021. Examiner mistakenly understood claims 1-13 as pending, but they were canceled in the preliminary amendment filed May 31, 2019. 
Claims 14-26 are pending. Claim 26 is withdrawn from consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 14-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law without significantly more. The claim(s) recite(s) correlating a measure of attention capability by measuring an infra-slow fluctuation of SSAEP (Steady State Auditory Evoked Potentials). This judicial exception is not integrated into a practical application because it amounts to measuring relevant inputs used in the natural law and “applying” them. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, besides the correlation itself, all other steps are well-known and conventional data gathering steps that are required in order to determine an outcome of an application of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 15, the claim recites, “wherein the first auditory stimulus includes a first plurality of audible sounds pulsating at the first frequency, and wherein the second auditory stimulus includes a second plurality of audible sounds pulsating at the second frequency.” Claim 14, from which claim 15 depends, already recites “the first auditory stimulus having a first frequency” and “the second auditory stimulus having a second frequency.” The claim is indefinite because it is not clear whether “frequency” as used in the claims is a pitch, i.e., the tonal quality of sound, or an interval separating the sounds, i.e., a number of sounds in a given time period. Claim 14 is not rejected because it is merely broad and not indefinite. However, claim 15 read in conjunction with the limitations of claim 14, introduces ambiguity that must be resolved prior to the claim being allowed.
Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
	The closest references found during Examiner’s search of the prior art were the Bharadwaj, Adamo, and Lauritzen references cited in the Office actions of related Application Serial Number 15/090,586 and included in the Information Disclosure Statement filed on October 29, 2019. None of these references show how attention capability may be gleaned from an infra-slow fluctuation of SSAEP when a first stimulus is attended to and a second stimulus is ignored.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791